TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00587-CR



                                     Andrew Willis, Appellant

                                                v.

                                  The State of Texas, Appellee


              FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
             NO. 87131, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Andrew Willis has filed a motion to dismiss his appeal stating that he

wishes to withdraw his notice of appeal and asking us to dismiss the cause. The motion complies

with rule 42.2 of the rules of appellate procedure. See Tex. R. App. P. 42.2(a). We therefore grant

the motion and dismiss the appeal.



                                             ___________________________________________

                                             David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: June 16, 2009

Do Not Publish